 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH GERMAIN,                                  No. 2:18-cv-3041 JAM DB P
12                        Plaintiff,
13           v.                                         ORDER
14    J. JANAM, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims defendants violated his rights by harassing him and filing false

19   disciplinary reports, which resulted in the loss of good time credits and other privileges.

20   Presently before the court is defendant’s motion to modify the discovery and scheduling order.

21   (ECF No. 36.) Counsel for defendants requests an extension of the dispositive motion deadline

22   because he has been unable to draft a dispositive motion due to deadlines in other cases. Good

23   cause appearing the court will grant the motion to modify the discovery and scheduling order.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                        1
 1             IT IS HEREBY ORDERED that:

 2             1. Defendant’s motion to modify the discovery and scheduling order (ECF No. 36) is

 3                  granted;

 4             2. Any dispositive motions shall be filed on or before March 15, 2020.

 5
     Dated: February 10, 2020
 6

 7

 8

 9

10

11

12

13
     DLB:12
14   DLB:1/Orders/Prisoner/Civil.Rights/germ3041.eot

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
